Citation Nr: 1213334	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) prior to November 10, 2007, currently rated as 50 percent disabling.

3.  Entitlement to an increased rating for PTSD since November 10, 2007, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decision of the Augusta, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was notified by the New York, New York RO of the VA, the office which has current jurisdiction, of this decision.

In August 2010, the Veteran withdrew his request for a Travel Board hearing.

The Board is reopening the claim of entitlement to service connection for a back disorder.  The issues of entitlement to service connection for a back disorder and entitlement to an increased rating for posttraumatic stress disorder since November 10, 2007, currently rated as 50 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1990 rating decision, VA denied a reopening of a claim of entitlement to service connection for a back disorder finding that there was no competent medical evidence of a current disorder.  In 1970 it had been held that there was no back disorder found related to service and spina bifida was a congenital defect.  He was notified of the 1990 holding.  In the absence of a perfected appeal, that decision is final and is the last final decision on any basis.

2.  The evidence submitted since the January 1990 rating decision, by itself, or when considered with the previous evidence of record, does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder, and does raise a reasonable possibility of substantiating the claim.

3.  Prior to November 10, 2007, the Veteran's PTSD was not productive of an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for PTSD prior to November 10, 2007, is inadequate.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision is final.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 (2011).

2.  Prior to November 10, 2007, the PTSD did not meet the criteria for an evaluation greater than 50 percent, on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder

Veterans Claims Assistance Act (VCAA)

Under the VCAA, VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claim of entitlement to service connection for a back disorder and remanding the case for further development, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.
 
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


Analysis

VA denied the reopening of the Veteran's claim of entitlement for service connection for a back disorder in January 1990.  The evidence of record at that time was service treatment records and an April 1970 VA examination report with lumbosacral X-rays.  The service treatment records showed no back injury, no complaints specifically of back pain, or a back disorder.  On the separation examination, the spine was normal.  At the April 1970 VA examination, approximately two months after service, the appellant complained of chronic low back pain.  The orthopedic examination was normal.  Lumbosacral spine X-rays, however, suggested minimal spondylolisthesis and spina bifida.  In 1970, service connection was denied on the basis that spina bifida was a congenital defect and no back disorder was related to service.  He was notified of the 1970 and the 1990 denials and did not appeal.

VA treatment records added to the claims folder after the January 1990 rating decision reveal a diagnosis of a current back disorder.  A February 1990 VA computed tomography scan of the lumbosacral spine shows arthritis at several levels plus a central disc bulge at L4-L5 and probable spinal stenosis at that level.  In November 2005, an assessment of left upper back muscle strain was made.  

This is evidence of a current back disorder.  The evidence submitted since the January 1990 rating decision, by itself, or when considered with the previous evidence of record, does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder, and does raise a reasonable possibility of substantiating that claim.  Thus, the evidence is considered new and material, and the claim is reopened. 


Entitlement to an increased rating for PTSD prior to November 10, 2007, currently rated as 50 percent disabling

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2004, October 2006, May 2007, and May 2008 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In October 2006 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a September 2009 supplement statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  

Even though the Board is remanding the claim of entitlement to a rating in excess of 50 percent for PTSD since November 10, 2007, to schedule another VA examination and to obtain additional VA medical center records and Vet Center records, the RO afforded the Veteran VA examinations prior to November 10, 2007, and obtained VA treatment records dated thru November 9, 2007, pertaining to the psychiatric disorder.  Since all identified psychiatric treatment records prior to November 10, 2007, specifically VA treatment records, have been obtained, there is no reason to remand the issue of the increased-rating claim prior to November 10, 2007, to obtain the temporary claims file.

There is no indication that the appellant was treated at a Vet Center prior to November 10, 2007.  In fact, the November 9, 2007, treatment record from a VA medical center reflects that his care was going to be transferred to a Vet Center effective December 2007.

In a March 2012 appellant's brief, the representative argues that the October 2006 VA PTSD examination is inadequate for rating the claim because the exam is too old to "accurately portray the current severe disability picture" and because the Veteran's PTSD has worsened.  March 2012 appellant's brief, pages 4-5.  The representative did not argue that the examination was inherently inadequate for rating the Veteran's PTSD as of October 2006 when it was conducted.  The Board finds that the examination is too old to adjudicate the increased-rating claim for PTSD since November 10, 2007, but not too old for adjudicating the increased-rating claim for PTSD prior to November 10, 2007.  The examination report is thorough and five pages long, plus it contains a detailed mental status examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In light of the fact that the VA obtained treatment records regarding the psychiatric disorder thru November 9, 2007, the Board can adjudicate the claim thru November 9, 2007.  

Thus, a remand of the issue of entitlement to a rating in excess of 50 percent for PTSD prior to November 10, 2007, to obtain additional records from the VA, including the temporary claims file, or to obtain another VA examination is unnecessary.  In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations
 
In January 1990, the VA granted entitlement to service connection for PTSD and assigned a 30 percent evaluation.  In a June 1996 rating decision, the VA assigned a 50 percent disability rating.  

On March 3, 2004, the Veteran filed a claim for an increased rating for PTSD.  In a June 2004 correspondence, the VA indicated that they were working on his PTSD claim.  In a June 2004 rating decision, the VA granted service connection for type II diabetes mellitus but did not adjudicate the claim for an increased rating for PTSD.  A claim for an increased rating for PTSD was not adjudicated until the appealed August 2007 rating decision.  The appellant did not withdraw the March 3, 2004, claim.  Therefore, the March 2004 claim remains pending and the date of claim for the issue on appeal is March 3, 2004.
 
Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

Rating criteria

 Under the current criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the current criteria, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Global Assessment of Functioning
 
Global assessment of functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).

Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of DSM-IV, for rating purposes).

Analysis

The Board is presented with a record on appeal that demonstrates that, in addition to PTSD, medical professionals have diagnosed depression and a panic disorder.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).
 
Two of the Veteran's treating psychologists have indicated that depression and panic attacks are part of his PTSD symptomatology.  A June 1999 VA examiner diagnosed panic disorder without agoraphobia secondary to PTSD.  A June 2004 VA examiner stated that he suspected that the appellant's panic symptomatology was an outgrowth of the PTSD.  The Board will, in light of the above, attribute all reported psychiatric symptomatology to the Veteran's PTSD.  

Schedular rating

A review of the VA examinations and VA treatment records dated prior to November 10, 2007, shows that prior to that date, the Veteran's PTSD was not productive of an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Mental status examinations show no evidence of suicidal ideation or neglect of personal appearance and hygiene.  At the October 2006 VA examination, the Veteran spoke with a slight speech impediment but his speech was easy to understand.  Thus, there is no evidence that his speech was intermittently illogical, obscure, or irrelevant.  When asked about brooding or compulsions at the 2006 VA examination, he merely reported that if he got upset or anxious, he would go to a firing range and shoot off 100 rounds of ammunition.  He still maintained his job as a security guard.  Accordingly, there is no evidence of obsessional rituals that interfere with routine activities.

As for near-continuous panic affecting the ability to function independently, appropriately, and effectively, in June 2004 and October 2006 statements, one of the Veteran's treating psychologists argued that a 70 percent disability rating was warranted in part based on the appellant's panic attacks.  That psychologist described the panic attacks as being the most noteworthy symptom.  That psychologist, however, noted the claimant endured "intermittent struggles with intense panic attacks that disrupt his daily functions for stints up to six weeks at a time."  June 2004 statement, page 2; October 2006 statement, page 2.  In other words, that psychologist's use of the adjective "intermittent" indicates that he was not asserting that the panic attacks were near-continuous in nature.  Even if the panic attacks were so severe when they occurred that they disrupted his daily functions for a period up to six weeks at a time, there is no evidence that they occurred frequently enough to be near-continuous in nature.  The VA treatment records through November 7, 2007, also show that the panic attacks were not near continuous in nature.  For example, the VA treating psychologist who prepared the two above-mentioned statements similarly noted in an April 2004 treatment record that the panic attacks were intermittent.  The June 2004 VA examiner, who diagnosed the panic disorder, noted that the Veteran had sporadic, severe bouts of anxiety/panic attacks.  In other words, that examiner described the panic attacks as sporadic in nature and, thus, not near continuous.  At the October 2006 VA examination, the appellant reported that he sometimes had symptomatology that the examiner (who also conducted the June 2004 VA examination) considered to be a true panic attack.  The claimant acknowledged that the panic attacks occurred infrequently enough that he had not sought specific treatment for them and that he could not describe the frequency of the panic attacks.  

The Board also notes that a symptom of panic attacks that happen more than once a week but are not near continuous in severity is an example of the criteria for a 50 percent disability rating.  The preponderance of the competent and credible objective evidence does not even show that the panic attacks occurred more than once a week.  In short, the preponderance of the competent and credible objective evidence shows that the Veteran did not suffer near-continuous panic affecting the ability to function independently, appropriately, and effectively.

With regard to near-continuous depression affecting the ability to function independently, appropriately, and effectively, the Veteran's treating psychologist who prepared the June 2004 and October 2006 statements noted that depression was one of the Veteran's PTSD symptoms.  That psychologist did not state that the depression, unlike his panic attacks, was one of the more notable symptoms, much less that the depression was so severe that it was near continuous and affected the ability to function independently, appropriately, and effectively.  The VA treatment records thru November 7, 2007, reveal that depression was not near continuous in nature affecting the ability to function independently, appropriately, and effectively.  The June 2004 and October 2006 VA examiner did not indicate that depression was one of the symptoms causing significant impairment in the appellant's functioning.  

In his July 2008 VA Form 9, the appellant claimed that current clinical records and past clinical assessments show that he had near-continuous depression that affected his ability to function independently, appropriately, and effectively.  In light of the evidence above, the preponderance of the competent and credible objective evidence shows that the Veteran did not suffer near-continuous depression affecting the ability to function independently, appropriately, and effectively.

Turning to impaired impulse control (such as unprovoked irritability with periods of violence), the Veteran's treating psychologist who prepared the June 2004 and October 2006 statements argued that a higher rating is warranted because he had impulse control struggles involving unprovoked irritability.  Nonetheless, that psychologist did not indicate that the appellant's impulse control struggles were so severe that he had, for example, periods of violence.  The VA treatment records thru November 7, 2007, reflect no reporting of episodes of violence.  At the June 2004 VA examination, the appellant reported that he had a quick temper and that he would tend to yell or take off in angry situations.  He denied being aggressive, destructive, or violent.  He stated that in the past he had punched holes in his walls at home, but that he had not done that action, which was not directed at people, in recent years.  At the October 2006 VA examination, he reported that now he only yelled when he is upset.  Most importantly, he denied ever being violent to others.  In light of the above, the preponderance of the competent and credible objective evidence shows that the Veteran's impulse control struggles were not to the degree to be considered impaired impulse control severe even to manifested by, for instance, unprovoked irritability with periods of violence.

As to spatial disorientation, the Veteran's treating psychologist who prepared the June 2004 and October 2006 statements noted that the appellant had spatial disorientation in the form of fugue-like dissociative episodes.  In these statements, this psychologist indicated that the claimant continued to struggle with dissociative experiences.  In these two statements, the psychologist assigned a Global Assessment of Functioning score of 45.  In these statements, that psychologist indicated that his opinion should be given more weight than findings on VA examinations because he treated the claimant and because the Veteran tended to downplay his symptomatology at VA examinations.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

These statements indicating that the Veteran continues to suffer from dissociative episodes are not supported by the current clinical data.  See Bloom, 12 Vet. App. at 187; Black, 5 Vet. App. at 180.  The VA treatment records dated from March 3, 2003, thru November 7, 2007, do not show the claimant reporting current fugue-like dissociative episodes.  At the October 2006 VA examination, there was no reporting or finding of fugue-like dissociative episodes or spatial disorientation.  At the June 2004 VA examination, the Veteran described his typical mood as the following: confused, daydreaming, and being in a trance.  He added that he was easily and frequently distracted.  The VA examiner did not indicate that this reporting was indicative of a fugue-like dissociative episode.  The examiner added that the appellant described in significant detail having flashbacks.  The examiner also did not describe this symptomatology as a fugue-like dissociative episode as opposed to an overt flashback.

Furthermore, the competent medical evidence shows that he only had disassociate episodes or spatial disorientation prior to March 2003.  A June 2002 VA treatment record shows that the Veteran had a history of dissociation prior to 1988 and that during an interview that day he became tearful and close to disassociation.  A May 2001 VA treatment record reflects that the appellant had no recollection of his recent actions.  A June 2000 VA treatment record reveals that the claimant described what would seem to have been two episodes of dissociation occurring in 1972 and 1988.  At the June 1999 VA examination, he described what appeared to be some dissociative episodes rather than overt flashbacks.  In an April 1998 statement, a VA nurse and a VA psychiatrist indicated that the Veteran had "dissociative (flashback) episodes."  April 1998 statement, page 1.  Similarly, in a May 1994 statement, a VA nurse and a VA psychiatrist reported that the appellant's PTSD symptoms included periods of disassociation.

Moreover, the Global Assessment of Functioning score of 45, assigned by the Veteran's treating psychologist in the two statements, is inconsistent with other contemporaneous scores assigned by that psychologist.  Approximately one month after his June 2004 statement, that psychologist assigned a Global Assessment of Functioning score of 60 for the appellant in July 2004.  Similarly, approximately six months prior to the October 2006 statement, that psychologist again assigned a Global Assessment of Functioning score of 60 for the claimant in April 2006.  Given that psychologist's propensity to assign divergent Global Assessment of Functioning scores in such short times without providing a basis for these data changes, the Board finds that the treating psychologist's two statements indicating that the Veteran still had spatial disorientation are of limited probative value.

Therefore, the competent medical evidence reflects that prior to March 2003 dissociative episodes or spatial disorientation had been a symptom of the Veteran's PTSD.  Nonetheless, the preponderance of the competent and credible objective evidence shows that the Veteran did not have spatial disorientation from March 3, 2004, to November 9, 2007.

With regard to difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships, the Veteran's treating psychologist who prepared the June 2004 and October 2006 statements noted that the appellant had difficulty adapting to stressful situations.  That psychologist stated that as a result, most areas of his life were disrupted, to include family, work, thinking, and mood, which led to substantial interpersonal and personal conflict.  For the same reasons as stated above regarding this psychologist's assertion that the Veteran had still suffered from spatial disorientation, the Board finds this psychologist's statement with regard to these two factors to be of minimal probative value.  

At the June 2004 VA examination, the Veteran reported that he worked as a security guard 24 to 32 hours a week.  He stated that he had been married to his one-and-only wife for 34 years, but that recently he had not had any friendships.  Specifically, he reported that he used to be more sociable, such as hunting with others, but that now he hunted alone or occasionally with his son.  The examiner noted that the Veteran suffered from social avoidance.  That said, the examiner indicated that the appellant appeared to be only moderately impaired in his overall functioning.  The examiner assigned a Global Assessment of Functioning score of 51, representing moderate impairment of functioning.  

At the November 2006 VA examination, the Veteran reported that he still worked part-time as a security guard.  The appellant stated that he got along well with his immediate family, but that he only had one friend outside of his family.  The examiner noted that the claimant appeared to be socially isolated.  The examiner indicated that the appellant appeared to be only moderately impaired in both social and occupational functioning.  The examiner assigned a Global Assessment of Functioning score of 55, representing moderate impairment of functioning.

The VA treatment records from March 2003 to November 2007, with the exception of the above-mentioned statements of the Veteran's treating psychologist, show Global Assessment of Functioning scores of primarily 60 and only one 50.  Therefore, the VA treatment records reflect that the Global Assessment of Functioning scores were predominantly 60.  The Board places little value on the Global Assessment of Functioning score of 50 assigned by the appellant's treating psychologist who prepared the two statements for the same reasons as discussed above in great detail.

Despite the appellant's social isolation, the preponderance of the evidence is against finding that the Veteran had difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships, especially in light of the high Global Assessment of Functioning scores, his work history, and his relationships with his family members.

While the Board's inquiry is not limited to the criteria found in the VA rating schedule, the evidence does not reveal any other aspects of the Veteran's service-connected PTSD that would support a finding that the criteria for a 70 percent rating were more nearly approximated during the period prior to November 10, 2007.  38 C.F.R. § 4.7.  The statements from one of the appellant's treating psychologists show that he has the following symptoms that have not already been discussed: intrusive memories of war experiences, sleeplessness, nightmares, survivor's guilt, difficulty concentrating, exaggerated startle response, flashbacks, and anxiety.   The VA examiner reported the following symptoms that have not already been addressed: sleep disturbance, chronic anxiety, and impaired concentration.  

The Board notes that anxiety, chronic sleep impairment, and mild memory loss are examples of the criteria for a 30 percent disability rating and that difficulty in understanding complex commands and impairment of short- and long-term memory (e.g., retention of only highly learned material and forgetting to complete tasks) are examples of the criteria for a 50 percent disability rating.  Therefore, the symptoms of sleep disturbance, chronic anxiety, and impaired concentration are examples of criteria for 30 and 50 percent disability ratings.  As for the symptoms of intrusive memories of war experiences, nightmares, survivor's guilt, exaggerated startle response, and flashbacks, the Board places great weight on the Global Assessment of Functioning scores ranging from 51 to 60, which indicate that these symptoms are of moderate impairment.  Thus, a higher rating based on the symptoms of intrusive memories of war experiences, nightmares, survivor's guilt, exaggerated startle response, and flashbacks is not warranted.
 
In the September 2009 supplemental statement of the case, the RO specifically considered the Veteran's claim under 38 C.F.R. § 3.321(b).  The symptoms presented by the claimant's PTSD - various symptoms described above of social and industrial impairment - are fully contemplated by the rating schedule.  There is no evidence his disability picture was exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term prior to November 10, 2007, necessitated frequent hospitalization, and the preponderance of the evidence is against finding that this disability alone caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened.  The appeal is allowed to this extent.

A rating in excess of 50 percent for PTSD prior to November 10, 2007, is denied.


REMAND

Even though the Board has reopened the claim of entitlement to service connection for a back disorder, additional development is necessary at this point.  

In the March 2012 appellant's brief, the representative argued that the Veteran injured his back when he fell from a helicopter during his combat service in Vietnam.  During service in July 1968, the appellant had unspecified right-sided pain that was diagnosed as musculoskeletal pain.  Also, at the April 1970 VA examination, approximately two months after service, the claimant complained of chronic low back pain.  The Veteran is competent to report an in-service back injury and the Board finds him credible.  The competent and credible objective evidence shows that the Veteran had in-service back injury.  38 U.S.C.A. § 1154(b) (West 2002).  In light of this determination, a VA examination is necessary.

As to the VA examination, there are some atypical matters that must be addressed.  The examiner should determine whether the Veteran has spondylolisthesis, as suggested on the April 1970 VA X-rays, and if so, whether it is a congenital defect and whether a congenital spondylolisthesis was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990).  Spondylolisthesis is defined as forward displacement of the fifth lumbar over the body of the sacrum, or of the fourth lumbar over the fifth, usually due to a developmental defect in the pars interarticularis.  Smith v. Derwinski, 1 Vet. App. 235, 236 (1991).  Also, the examiner should determine whether the Veteran has a chronic left upper back muscle strain.  McClain v. Nicholson, 212 Vet. App. 319, 321 (2007).

The RO obtained treatment records from the Albany VA Medical Center thru August 2009, and the Board has printed records from that facility from Virtual VA thru December 2011.  The RO should attempt to obtain any additional records from that facility since December 2011.

The Veteran has also received private treatment for his back disorder.  In his January 1989 claim, he reported that he was being treated by Dr. Czajka of Albany, New York, who reportedly said that his back disorder is related to service.  Moreover, a February 2006 VA treatment record shows that the appellant reported that his outside provider was Dr. Abraham, an orthopedic surgeon in Albany.  The RO should attempt to obtain the treatment records from those doctors as well as a medical opinion from Dr. Czajka. 

As for the PTSD claim, the November 9, 2007, VA treatment record reflects that the Veteran's care was being transferred to the Albany Vet Center and that his first appointment would be on December 4, 2007.  The RO should attempt to obtain all records from the Albany Vet Center since December 2007.

The appellant was last examined in October 2006 for his PTSD, and the representative has alleged that this disorder has worsened.  The Court has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Thus, another examination is warranted.

Finally, the VA should ask the Veteran to identify all treatment for his back and psychiatric disorders since active service and December 2007, respectively, and the RO should attempt to obtain any identified treatment records not already discussed.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should ask the Veteran to identify all treatment for treatment for his back disorder since active service and for his psychiatric disorder since December 2007.  The AMC/RO should attempt to obtain all identified records, to include all records from Drs. Czajka and Abraham of Albany, New York.  The AMC/RO should attempt to contact Dr. Czajka and ask him to provide a statement relating the Veteran's back disorder to active service if that is his opinion.  Appellant's assistance should be requested as needed.  Regardless of the claimant's response, the AMC/RO should attempt to obtain all VA treatment records from the Albany Vet Center since December 2007 and from the Albany VA Medical Center since December 2011.  Any obtained records should be associated with the appellant's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his representative should be notified as needed.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims folder is to be made available to the examiner to review.  The examiner must accept the Veteran's reporting of in-service back symptomatology as accurate.  The examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has spondylolisthesis as suggested by the April 1970 VA X-rays.  If the Veteran has the disorder, the examiner must also opine whether it is more likely than not, i.e., is there more than a 50/50 chance, that the spondylolisthesis is a congenital defect.  If the examiner determines that the spondylolisthesis is a congenital defect, the examiner should opine on whether it is at least as likely as not, i.e., is there a 50/50 chance, that the congenital spondylolisthesis was subject to a superimposed disease or injury during service.  If the examiner determines that the spondylolisthesis is not a congenital defect, the examiner should opine on whether it is at least as likely as not, i.e., is there a 50/50 chance, that the acquired spondylolisthesis is related to active service.  For any other back disorder, the examiner should opine on whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to active service.  If the examiner does not diagnose a chronic left upper back muscle strain, then the examiner should comment on the validity of the assessment of a left upper back muscle strain made by a VA medical professional in November 2005.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the Veteran should be afforded a VA PTSD examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD with depression and panic disorder.  A complete rationale for any opinion offered must be provided.

4.  After the development requested, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Thereafter, the AMC/RO must readjudicate the issues remaining on appeal, to include entitlement to an increased rating for PTSD since November 10, 2007.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


